PER CURIAM.
This case was previously before this court in Winters v. Winters, 464 So.2d 200 (Fla. 3d DCA 1985), wherein the husband appealed from the trial court’s order requiring him to pay $9,000 of the wife’s $11,000 of attorney’s fees. In reversing that order, we held that “the trial court abused its discretion in requiring the husband to pay attorney’s fees in an amount well beyond his financial ability.” We remanded for reconsideration of the award by the trial court concordant with the parties’ relative needs and abilities.
Upon remand, the trial court held an evidentiary hearing to determine the parties’ relative financial circumstances. The wife’s attorney again requested that she be awarded her attorney’s fees, now at $17,-200, as a result of the further litigation, and the trial court so ordered. In light of the evidence adduced, which demonstrated that the relative earning capacities of the parties are roughly equivalent, we find the order to be excessive and in contravention of the law of the case as set forth in Winters. Consequently, we reverse the order. Additionally, in order to bring an end to this lingering and costly litigation, we now determine that the husband should be required to pay $6,000 toward the wife’s attorney's fees, which is inclusive of both the previous fees and the additional fees claimed under the present trial court order.
Accordingly, the order under review is vacated and modified.